DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 15-17, in the reply filed on March 18, 2021 is acknowledged.  Claims 8-14, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 15-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2012/0270155 (hereinafter referred to as Komuro).
Komuro, in the abstract, in [0021], and in [0219]-[0221], [0224], discloses a resist composition (the claimed radiation sensitive composition) that comprises a resin of the claimed repeating unit, formula (1) as the chemical formula 22, see below,

    PNG
    media_image1.png
    217
    102
    media_image1.png
    Greyscale
and discloses the same Z group that can be 
    PNG
    media_image2.png
    105
    112
    media_image2.png
    Greyscale
wherein the R2 can include a fluorine substituted 4 can include the claimed electron withdrawing group, and in [0319] discloses structural repeating units with more than one R groups see formula a1-4 of Komuro below, 

    PNG
    media_image3.png
    241
    174
    media_image3.png
    Greyscale

And in [0417], discloses the claimed structural unit as a3-3, see below,

    PNG
    media_image4.png
    211
    204
    media_image4.png
    Greyscale

4, and teaches in [0243] the R4 as an acid dissociable(decomposable) group of formula a0, and in [0254], discloses that the acid decomposable group is a tert alkyl ester bonded to a carbonyloxy group and is the same as formula –Y-EWG wherein the Y is the –C(O)-O- group and the EWG is the tertalkyl group.  Komuro in [0276], discloses the tert alkyl group is the same claimed EW, see below,

    PNG
    media_image5.png
    88
    148
    media_image5.png
    Greyscale
and as illustrated, the claimed Yew1 is an oxy group and is the same as that recited (claims 1-3, 15-18).  Komuro, in [0372]-[0378], and in formula a2-0-1, discloses the following repeating unit, 

    PNG
    media_image6.png
    223
    168
    media_image6.png
    Greyscale
and is the same as that claimed as either formula 2 or 3, wherein R can be halogenated group (claim 4).
Komuro, as disclosed above discloses the same structural formula of 4-5 (claims 5-6).  Komuro in [0231], [0235], discloses the same claimed resin in a photoresist composition and will inherently and necessarily possess the claimed receding contact .

Claim(s) 1-6, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2003/0003392 (hereinafter referred to as Niwa).
Niwa, in the abstract, [0012]-[0013], and in [0026], discloses the claimed radiation sensitive composition (positive resist composition) comprising the resin having the same repeating unit, see below,

    PNG
    media_image7.png
    148
    151
    media_image7.png
    Greyscale
wherein the Z group is a halogen (chlorine), and discloses the claimed R groups, and also discloses structure see below,

    PNG
    media_image8.png
    113
    285
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    170
    272
    media_image9.png
    Greyscale

and discloses the same decomposable group, and electron withdrawing group (claims 2-3), and Niwa, in [0040], discloses that the total solid content of the resist is as low as 5 wt. % i.e., the resin in the positive resist composition can be 5 wt. % and is well within the range recited for claimed resin C, and Niwa teaches the same claimed structures recited in claims 1, 4-6.  Niwa, in in [0025], and [0038] discloses an alkali soluble resin in the positive resist composition and discloses the same claimed structures as noted above, and will inherently possess the claimed receding contact angle of water.

Response to Arguments
Applicant's amendment and arguments filed August 23, 2021 have been fully considered but they are not persuasive.  The 35 U.S.C. 102 rejections made in the previous office action are maintained.  With respect to applicant’s argument that neither Komuro nor Niwa teach the newly recited percent of resin C, Komuro teaches that the polymer compound A1ʻ that comprises the formula 22 (a0) is present at least in an amount of about 0.1mol% and Niwa teaches that the total solid content in the resist composition is in an amount as low as 5wt%.  Both Komuro and Niwa disclose the claimed resin percent content.  With respect to applicant’s argument that none of the reference teach the newly claimed formula (A) and/or EWG that constitutes R in the formula (I) Komuro teaches the same claimed acid decomposable group as disclosed in paragraph 4 above, wherein the acid decomposable group includes a -COO- group that is 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        December 2, 2021.